DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In independent claims 1, 9, and 10, the phrase “which is” set off from the rest of the recited limitations by a set of commas creates ambiguity as to whether these features are necessarily required by the claim. Grammatically, these are non-restrictive clauses providing non-essential information. 
Claims 8 and 16 contains the trademark/trade name “Plug and Charge (PnC)”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a system for charging and paying. Accordingly, the identification/description is indefinite.
Claims 2-8 and 11-18 are further rejected for dependency on base claims 1 or 10, respectively. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 2018/0337957 to Chen (“Chen”).

As to independent claim 1 and similarly recited claims 9 and 10, a system (¶ 0001) for controlling charging for an electric vehicle (Intended use is not given patentable weight. MPEP § 2111.), the system comprising: 
an electric vehicle charging control apparatus provided in the electric vehicle (Fig. 3: 348, Fig. 4: 350), 
wherein the electric vehicle charging control apparatus is configured to: transmit a time information request message (¶ 0053, 0078), which is encrypted by use of a public key (This phrase is a non-restrictive clause and is not given patentable weight.), to a server (¶ 0065); 
extract current time information by decrypting a time information response message (¶ 0050, 0078, 0080, 0082, 0084), which is received from the server and encrypted (This phrase is a non-restrictive clause and is not given patentable weight.);  
determine validity of a certificate based on the extracted current time information (¶ 0050, 0078, 0080, 0082, 0084); and 
control a charging operation based on a result of the determination, and the server (¶ 0050, 0065, 0078, 0080, 0082, 0084), 
wherein the server is configured to: decrypt the time information request message (¶ 0050, 0078, 0080, 0082, 0084), which is received from the electric vehicle charging control apparatus , by use of a private key (¶ 0078);  and 
transmit the time information response message, including the current time information (¶ 0050, 0078, 0080, 0082, 0084), which is encrypted by use of the private key (This phrase is a non-restrictive clause and is not given patentable weight.), to the electric vehicle charging control apparatus (¶ 0050, 0058, 0059, 0078, 0080, 0082, 0084). 
 
As to claim 2 and similarly recited claims 17, further including: a charging terminal to charge power to the electric vehicle, when the validity of the certificate is determined (¶ 0058, 0059). 
 
As to claim 3 and similarly recited claim 18, wherein the electric vehicle charging control apparatus of the electric vehicle makes power line communication with the charging terminal (¶ 0048, 0063). 
 
As to claim 4 and similarly recited claim 12, wherein the electric vehicle charging control apparatus decrypts the time information response message by use of the public key (¶ 0050, 0078). 
 
As to claim 5 and similarly recited claim 17, wherein the electric vehicle charging control apparatus controls charging of power in an external identification means (EIM) manner, when it is determined, by the electric vehicle charging control apparatus, that the time information response message fails to be decrypted by use of the public key (¶ 0050, 0078, 0084). 
 
As to claim 6 and similarly recited claim 16, wherein the electric vehicle charging control apparatus performs protocol encryption when the current time information is extracted (¶ 0050, 0078). 
 
As to claim 7 and similarly recited claim 15, wherein the system performs a control operation to terminate charging of power, when the certificate is invalid based on the extracted current time information (¶ 0058, 0059, 0080). 
 
As to claim 8 and similarly recited claim 18, wherein the system performs a control operation to charge power in a Plug and Charge (PnC) manner, when it is determined, by the electric vehicle charging control apparatus, that the certificate is valid, based on the extracted current time information (¶ 0058, 0059). 
 
As to claim 11, the method of claim 10, wherein the receiving of the time information response message (¶ 0053, 0078), which is encrypted (This phrase is a non-restrictive clause and is not given patentable weight.), from the server (¶ 0065) includes: receiving the encrypted time information request message, by the server (¶ 0050, 0065, 0078, 0080, 0082, 0084); decrypting the encrypted time information request message by use of a private key, by the server (¶ 0050, 0078, 0080, 0082, 0084);  generating the time information response message by the server (¶ 0050, 0078, 0084);  encrypting the time information response message using the private key, by the server (¶ 0050, 0078, 0080, 0082, 0084);  and transmitting the encrypted time information response message to the electric vehicle charging control apparatus, by the server (¶ 0050, 0058, 0059, 0078, 0080, 0082, 0084). 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851